Citation Nr: 1127545	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1966.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal was remanded for additional evidentiary development in December 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that it conceded in its December 2010 remand that the Veteran had been exposed to acoustic trauma in his duties as a heavy vehicle driver.  It specified that the noise exposure was likely moderate.

In the December 2010 remand, the Board discussed a January 2009 VA audiological evaluation and determined that the report of that examination was inadequate for the purpose of deciding the Veteran's appeal.  In that regard, the Board noted that the January 2009 examiner discussed the Veteran's post-service noise exposure but failed to discuss whether hearing protection was used at any time.  The Board ordered a new examination and requested that the examiner note with specificity any occupational or recreational noise exposure and whether hearing protection was used during service and thereafter.  The January 2011 VA examiner recited the Veteran's history of occupational noise exposure but did not provide a discussion of whether hearing protection was used either during service or thereafter.  The Board further stated that any post-service duties which exposed the Veteran to noise should be identified and use of any hearing protection described before the impact of such activities could be considered in the etiology of the Veteran's hearing loss.  

The Board also observed that although the January 2009 examiner had indicated that service treatment records showed no threshold shift between entrance and separation examinations, those records did in fact reflect a slight upward threshold shift at 1000, 2000, and 4000 Hz.  In that regard, the service treatment records reflect that on enlistment examination in January 1963 puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
5 (20)
-10 (0)
-10 (0)
-5 (5)
-10 (-5)

Left
0 (15)
-10 (0)
-10 (0)
- 5 (5)
-10 (-5)


On separation examination in November 1965 puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
0 (15)
0 (10)
0 (10)
Not tested
0 (5)

Left
0 (15)
0 (10)
0 (10)
Not tested
0 (5)


(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Board in its December 2010 remand determined that the January 2009 examiner's statement that there was no threshold shift was inconsistent with the evidence and rendered her opinion questionable.  The provider of the new examination was asked to address the increase shown in the service treatment records, particularly in light of the fact that VA had conceded noise exposure.  The January 2011 VA examiner also stated that there was no puretone threshold shift and did not address the Board's concern that such statement is in conflict with the evidence of record.  

The Board also observed that the January 2009 examiner's opinion failed to acknowledge that the requirements regarding entitlement to service connection for hearing loss disability, as defined by VA regulation, indicate that hearing loss need not be shown by the results of audiometric testing during the claimant's period of active service in order for service connection to be granted.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  The January 2010 examiner's rationale included a statement that there was no evidence supporting that the current hearing loss or tinnitus began in service because the Veteran's hearing was within normal limits with no puretone threshold shifts.  She continued to state that other evidence strongly supported that the current hearing loss and tinnitus were most likely due to a combination of occupational noise exposure and injuries sustained in an accident outside of service.  She did not elaborate.  As such, the extent to which evidence of hearing within normal limits in service influenced her opinion is not clear.    

Finally, the Board requested that the examiner discuss the functional effect of the Veteran's hearing loss, including the impact on his occupation.  In Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the U.S. Court of Appeals of Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  No such discussion was included in the examination report despite the Board's specific direction.

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the inadequacies in the January 2011 examination must be addressed prior to appellate consideration by the Board.  

In light of the above discussion, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological evaluation to determine the severity and likely etiology of his claimed hearing loss and tinnitus.  The claims file should be made available to the examiner in conjunction with the examination. 

The examiner should conduct a thorough interview with the Veteran, noting with specificity any occupational and recreational noise exposure and use of hearing protection both during and after service.  The examiner should also conduct an examination, including any indicated tests, and provide a diagnosis for any pathology found. 

Based on examination, interview of the Veteran, and records review, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hearing loss and tinnitus had its onset during active service or is etiologically related to disease or injury (including noise exposure) incurred during active service.  

The examiner is specifically asked to comment on the Veteran's documented threshold shift in service, and he or she should be mindful that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  

The examiner should also describe as fully as possible the functional effect of the hearing loss, including effects on the Veteran's occupation.

The examiner should be informed that noise exposure is conceded and, based on the Veteran's military occupation, it is likely that such exposure was moderate.  The examiner should also note that, prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  In discussing his or her conclusions, the examiner should specifically account for the Veteran's lay statements regarding acoustic trauma in service as well as his symptoms from service to the present.  

2.  Upon completion of the examination, review the examiner's report for specific compliance with the Board's directive.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


